IN THE UNITED STATES DISTRICT COURT ony
FOR THE WESTERN DISTRICT OF MISSOURI :
WESTERN DIVISION

Kandante We Hs

 

Complaint for a Civil Case

Case No. 4! 19-cV-@0530 - FIG

( Uae the fult name of each plaintiff who re filing (to be filled in by the Clerk’s Office)
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

 

 

-against-

Cumulus Media Corperah on J

Access One Cor porenti on

 

(Write the full name of each defendant who is
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional

page with the full list of names.)

 

REQUEST FOR TRIAL BY JURY

Plaintiff requests trial by jury. ve tI No

Case 4:19-cv-00530-FJG Document 1-1 Filed 07/09/19 Page 1 of 6
I. The Parties to This Complaint

A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

Name Kandance A. Wells

Street Address (o208B Kin ¥S Cove Dr. #50)
City and County Whert ton __JohnSen

State and Zip Code Kansas le 223

Telephone Number B)y- 56-1934

E-mail Address —Wellskaros @ danas, Onn

B. The Defendant(s)

 

 

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person’s job or title (if
known). Attach additional pages if needed.

Defendant No. 1

 

 

Name Cumulus Media Cor poration /Access oe
ran Ow

Job or Title -Nutignal Broadcasting Come gana Y

(if known)

Street Address Peach Jree

City and County Atlante

 

State and Zip Code Geo Lovin

Telephone Number

 

E-mail Address
(if known)

 

Defendant No. 2

 

 

 

Name Access One Corporecion
Job or Title —Nataveal_fSraad casting Crmpous. —
(if known)
Street Address
City and County
2

Case 4:19-cv-00530-FJG Document 1-1 Filed 07/09/19 Page 2 of 6
State and Zip Code New ore

Telephone Number

 

E-mail Address
(if known)

 

Il. Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only three
types of cases can be heard in federal court. Provide the designated information for this
type of case. (Check all that apply)

A Feder question

List the specific federal statutes, federal treaties, and/or provisions of the United States
Constitution that are at issue in this case.

Lor poretion used a federal requtateh broadcasting
Coen pais to Wack pavass | Slandee -Hartalen 4 Cansenmue
Wa biagstA , abusive  mannee

oui against the Federal Government, a federal official, or a federal agency

List the federal officials or federal agencies involved, if any.

Tedtea\ Comensini cations Coyemsssion Lewis Picken (forme C¥o \ e
Mary Gurnee

 

 

 

[Diversity of Citizenship

These are cases in which a citizen of one State sues a citizen of another State or nation
and the amount at stake is more than $75,000. Ina diversity of citizenship case, no
defendant may be a citizen of the same State as any plaintiff.

A. The Plaintiff(s)

The plaintiff, (name) , is a citizen of the State
of (name)

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)

3
Case 4:19-cv-00530-FJG Document 1-1 Filed 07/09/19 Page 3 of 6
B. The Defendant(s)

 

1. If the defendant is an individual
The defendant, (name) , is a citizen of
the State of (name) . Or is a citizen of

 

(foreign nation)

 

2. If the defendant is a corporation

The defendant, (name) Cumwus Media Core. , 18
incorporated under the laws of the State of (name)

 

Ceor a ow , and has its principal place of
business in the State of (name) Clewaia . Or is

 

incorporated under the laws of (foreign nation)
, and has its principal place of

business in (name) __ Neu» Wore

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

c. The Amount in Controversy

The amount in controversy----the amount the plaintiff(s) claims the
defendant(s) owes or the amount at stake----is more than $75,000, not
counting interest and costs of court, because (explain):

| Nave bln unable to yeecover from Pub)ic
f i> :

QNd mu je was threatened aS WUL as mu

Com eve ringed U

III. Statement of Claim

Write a short and plain statement of FACTS that support your claim. Do not make legal
arguments. You must include the following information:

* What happened to you? 1 waS pubiichy cléfamed anad Slandered
at a pubhe event organized

apna hosted may aw
— nah one\ eee ere Ce
* at injuries did you suffer? - 3 of pee
mental a ch, Joss of Career , Joss of ——— , ee BPP a 8
Srattd Prbwely in seetcasay © aaa e PY 4 “Ectas
* Who was involved in what happened to you?

Cumulus Media / Putolic Relations clepartwuats
celebrities, diss jockey s ‘

4
Case 4:19-cv-00530-FJG Document 1-1 Filed 07/09/19 Page 4 of 6
¢ How were the defendants involved in what happened to you?
pieare rs A Of" +he Gem pule We My aaa OWA used boi ased
Ce to Continue Ve Atouste ond slandece, and dePunation

* Where did the events you have described take place? because of Nationa) SyNndt Catton
OrA aithts used Such as Social Media — Noch nally

* When did the events you have described take place? aon + pre Sent

If more than one claim is asserted, number each claim and write a short and plain
statement of each claim in a separate paragraph. Attach additional pages if needed.

(\) Defamation of Chamelte

 

 

 

 

 

 

@D Dlantee

® (Wee

@® Thicd = pact Gy trackias (stalling /usins midia informacts

(BF mmbecialins “blhsinke insiHts ia Pecos ramming,

(@) Cknitiinced fy _slandee | in Sonn 5e seek leef i Shaws *~
: forme 2s

 

(D_Hackeel al! ie device S

® Used  spcial media fe Continur, Slandef

(@) sed social [celery status fo ruin plainh@e's [ike
(D Used Civic “Ae partments fo Cospctrin / entap plant te

IV. Relief

State briefly and precisely what damages or other relief you want from the Court, Do not
make legal arguments.

a Cnn asking that -the U.S. Courts proude punitive Celie’
from +n gelicer, of +his Cor poration 1. ask as US. Courts
to Step this Com pan From _USiNa AA pecsehal te for

 

SUNA\ carta Commen On @ uot iS aS >)
perciened Fin reat tJ yokes rego Plalnh Pre erste fend oviarel

Do you claim the’ wrongs alleged in your complaint are continuing to occur at the present time?

Yes Nof |

Do you claim actual damages for the acts alleged in your complaint?

Nol]
Do you claim punitive monetary damages?
at.

5

Yes

Case 4:19-cv-00530-FJG Document 1-1 Filed 07/09/19 Page 5 of 6
If you indicated that you claim actual damages or punitive monetary damages, state the amounts
claimed and the reasons you claim you are entitled to recover these damages.

P\'1,000 990.90 for mental anguish , physical brutality |

widespread defamation of roel: uae te work ie ‘At EMS,
thvgaienins, nope aed oQains+ pa, at $e suSred -from panacea 8S
fo\low zd an avassed YA public tvacked online and in clas (4 en qagemenss ,

Slandeved DuUsiness vee haees: foainebignd and ong going PTO o carl eny Harvest electran se

¥.

 

 

devices , tracked aeross! tyne Count rm j state WWaes
Certification and Closing

Under Federal Rule of Civil Procedure 11, by signing below, I certify to the best of my
knowledge, information, and belief that this complaint: (1) is not being presented for an
improper purpose, such as to harass, cause unnecessary delay, or needlessly increase the
cost of litigation; (2) is supported by existing law or by a nonfrivolous argument for
extending, modifying, or reversing existing law; (3) the factual contentions have
evidentiary support or, if specifically so identified, will likely have evidentiary support
after a reasonable opportunity for further investigation or discovery; and (4) the
complaint otherwise complies with the requirements of Rule 11.

I agree to provide the Clerk’ s Office with any changes to my address where case-related
papers may be served. I understand that my failure to keep a current address on file with
the Clerk’ s Office may result in the dismissal of my case.

Date of signing: _‘) | 4, 20/9.
Signature of Plaintiff Eip—

a
Printed Name of Plaintiff Kandance Wells

6
Case 4:19-cv-00530-FJG Document 1-1 Filed 07/09/19 Page 6 of 6
